Citation Nr: 0902304	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  03-27 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1968 and from March 1982 to February 2001.  The 
veteran retired from active duty with more than twenty years 
of active service.  

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  During the pendency of this appeal 
the veteran's appeal has been twice transferred, first to the 
N. Little Rock, Arkansas RO and then to the Buffalo, New York 
RO.  His appeal was forwarded to the Board of Veterans' 
Appeals (Board) from the Buffalo, New York RO as is reflected 
on the title page.  

The Board issued a decision in February 2005 which addressed 
multiple claims and remanded the remaining issues of 
entitlement to service connection of right elbow and left 
knee disorders and a compensable rating for acne.  In 2007, 
the Board granted an increased rating for the acne disability 
and remanded the claims for service connection.  The matter 
has since been returned to the Board.  


FINDINGS OF FACT

1.  The service medical records reflect left knee and elbow 
complaints, which complaints are credibly shown as chronic 
since service.  

2.  The veteran has been diagnosed to have right elbow 
epicondylitis and left knee chondrocalcinosis with lateral 
joint compartment narrowing.  






CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in favor of the 
veteran, right elbow epicondylitis was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  With the resolution of reasonable doubt in favor of the 
veteran, left knee chondrocalcinosis with lateral joint 
compartment narrowing was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

With respect to the left knee, 2000 service medical records 
reflect that the veteran was seen for complaints for what was 
described as chronic bilateral knee pain for which he 
received a physical profile prior to his retirement.  Post 
service documentation of knee complaints are recorded in the 
veteran's statements/testimony and VA examination reports.  
X-rays taken in 2003 were interpreted as revealing minimal 
lateral joint compartment narrowing on the left, and VA 
examination in 2006 concluded with a diagnosis of 
chondrocalcinosis.  

As to the medical relationship between post service findings 
and in-service findings, a 2003 VA examiner offered that the 
condition was not the result of military service, and the 
2006 examiner concluded likewise.  The first offered no 
rationale for the conclusion, and the second explained it was 
based on the absence of any documented complaints since 2000.  

With respect to the right elbow, the relevant background is 
similar to that of the left knee.  Service records from 1989 
reflect a diagnosis of right elbow epicondylitis, which 
diagnosis is again noted in 2000, and for which the veteran 
was given a physical profile.  Following service retirement, 
the veteran has contended his elbow continues to be the 
source of complaints, and in a 2000 VA examination he was 
diagnosed to have epicondylitis by history.  In a 2003 VA 
examination, the veteran was again diagnosed to have right 
elbow epicondylitis, based at least in part on the examiner's 
findings of tenderness over the lateral epicondyle, which 
findings were again noted on VA examination conducted in 
2006, although at that time the examiner did not diagnose any 
current disability.  

Regarding whether the current findings are medically related 
to service, the 2003 VA examiner offered an opinion that they 
were not related to service, without offering any rationale.  
In 2008, the VA examiner who conducted the 2006 evaluation of 
the veteran, offered the conclusion that the "right elbow 
condition" was not related to complaints in service, because 
of the absence of any medical documentation of elbow 
complaints since 2000.  

Clearly, there are documented complaints related to the left 
knee and right elbow in service.  Equally as clear is the 
presence of post service diagnoses of right elbow and left 
knee impairment, (epicondylitis of the right elbow and 
chondrocalcinosis, with minimal lateral joint compartment 
narrowing of the left knee).  As to the adverse VA opinions 
addressing the relationship between service findings and post 
service findings, the first examiner offered no explanation 
and apparently did not have the veteran's file for review, 
and thus did not have an understanding of the context of the 
issue. 

The second based her conclusion on the absence of documented 
complaints since service, by which she presumably meant, 
medical documentation of complaints.  In this regard, 
however, it must be observed that the veteran, who retired 
from service as a senior non-commissioned officer, credibly 
explained that it is not his nature to seek out formal 
medical care for every complaint he has, and that his 
employment circumstances likewise provide little opportunity 
(3 sick days allowed per year) to seek medical care.  As 
such, the Board does not conclude that the absence of 
medically documented complaints establishes the absence of 
those complaints.  

Given then, the evidence of the knee and elbow complaints in 
service, the acceptance of the presence of these same 
complaints since service that have been medically attributed 
to right elbow epicondylitis, and left knee 
chondrocalcinosis, with minimal lateral joint compartment 
narrowing, as well as the shortcomings of the VA medical 
opinions, it is the Board's conclusion that with the 
resolution of reasonable doubt in the veteran's favor, the 
veteran's left knee and right elbow disabilities may be 
considered to have been incurred in service.  Accordingly, 
service connection is granted.   


ORDER

Service connection for right elbow epicondylitis is granted.  

Service connection for left knee chondrocalcinosis with 
lateral joint compartment narrowing is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


